DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 8, and 10-12, drawn to a repeat until success circuit and method of configuring a repeat until success circuit. 
Group II, claims 5 and 13, drawn to a Feed Forward Quantum Neural Network (FFQNN),  and methods for training FFQNN.
Group III, claims 6-7 and 14-15, drawn to a Hopfield Quantum Neural Network (HQNN) and method for updating a HQNN.
Group IV, claims 9 and 16, drawn to a Quantum Autoencoder Neural Network (QANN) and method for training a QANN.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-IV lack unity of invention because even though the inventions of these groups require a subset of the technical features identified below, these technical features are not special technical features as they do not make a contribution over the prior art in view of “Wiebe” (US 2017/0194930 A1, see PTO-892) and “Wan” (Quantum generalization of feedforward neural networks, see IDS dated 06/12/2020) as explained below. 

Wiebe teaches the following technical features:
A method of configuring a quantum circuit, the quantum circuit comprising a first Repeat-Until-Success (RUS) circuit that includes: (Wiebe, Abstract describes a quantum RUS circuit. Figure 3 provides an overview.)
an input register, comprising at least one input qubit; an ancilla qubit; and (Figure 3, [0034]: “A transformation circuit 302 implements a unitary transformation U on an input state |psi> and an ancilla state |phi>”. The qubit storing the input state is an “ancilla qubit”. The qubit storing the ancilla state is being interpreted as the “input qubit”. 
an output qubit, (Figure 3, [0034]: “If a predetermined (desired) measurement result X is obtained, a switch 306 is coupled so as to deliver a state V|psi>) as an output.” The qubit storing the output state V|psi> is an output qubit.)
the method comprising:
encoding an input quantum state in the at least one input qubit; and (Figure 3, [0034]: “A transformation circuit 302 implements a unitary transformation U on an input state |psi> and an ancilla state |phi>”. The reference’s ancilla state corresponds to the claimed input state.)
applying the first RUS circuit to the ancilla qubit and to the output qubit of the first RUS circuit, wherein the first RUS circuit is controlled by the input quantum state. (Figure 3, [0034]: “If a predetermined (desired) measurement result X is obtained, a switch 306 is coupled so as to deliver a state V|psi>) as an output.” The qubit storing the output state V|psi> is an output qubit.)

Wan teaches the following technical features:
A Quantum Autoencoder Neural Network (QANN), comprising: (Wan, Abstract and Figure 4. See also description of “Quantum autoencoder” starting page 4.)
an input layer; (Wan, Figure 4, first layer. See also description of “Quantum autoencoder” starting page 4)
at least one hidden layer, in direct communication with the input layer; and (Wan, Figure 4, second layer. See also description of “Quantum autoencoder” starting page 4)
an output layer, in direct communication with the at least one hidden layer, each layer including at least one qubit, (Wan, Figure 4, last layer . See also description of “Quantum autoencoder” starting page 4)
the QANN configured to:
- encode an input quantum state in the input layer; (Wan, Figure 4, input state is |in12>. See also description of “Quantum autoencoder” starting page 4)
- propagate the input quantum state from the input layer, through the at least one hidden layer, to the output layer; and (Wan, Figure 4 shows the state being propagated to the next layer and finally to the output layer. See also description of “Quantum autoencoder” starting page 4)
- to make a correlated measurement between the at least one qubit of the input layer and the at least one qubit of the output layer, thereby configuring the QANN, (Wan, “Quantum autoencoder” starting page 4, “The final neurons have the task of recreating |in12i on the outputs labelled 6 and 8 respectively.” Equation (10) is an exemplary measure of the correlation between the input and output.)

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121